                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

                                              :
UNITED STATES OF AMERICA,                     :
                                              :
                    Plaintiff,                :
                                              :
            v.                                : Civil Action No.: 1:19-cv-01548-LPS
                                              :
SABRE CORPORATION,                            :
SABRE GLBL INC.,                              :
FARELOGIX, INC., and                          :
SANDLER CAPITAL PARTNERS V, L.P.,             :
                                              :
                    Defendants.               :
                                              :


                           DEFENDANTS’ PRETRIAL BRIEF


                             REDACTED PUBLIC VERSION




  Joseph O. Larkin (ID No. 4883)                Daniel A. Mason (ID No. 5206)
  Veronica B. Bartholomew (ID No. 6224)         PAUL, WEISS, RIFKIND, WHARTON
  SKADDEN, ARPS, SLATE,                           & GARRISON LLP
    MEAGHER & FLOM LLP                          500 Delaware Avenue
  920 North King Street                         Suite 200
  P.O. Box 636                                  P.O. Box 32
  Wilmington, Delaware 19899                    Wilmington, Delaware 19899-0032
  Tel.: (302) 651-3000                          Tel: (302) 655-4410
  Email: joseph.larkin@skadden.com              Email: dmason@paulweiss.com
          veronica.bartholomew@skadden.com

 Attorneys for Defendants Sabre Corporation     Attorneys for Defendants Farelogix Inc.
 and Sabre GLBL Inc.                            and Sandler Capital Partners V, L.P.

 DATED: January 15, 2020
